Citation Nr: 1044058	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-04 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals 
of a right tibia stress fracture.

2. Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 2000 to August 2001.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a February 2007 
rating decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that increased the Veteran's ratings 
for residuals of a tibia stress fracture and GERD to 10 percent 
each, effective April 21, 2006.  The Veteran requested a Travel 
Board hearing; he failed to appear for such hearing scheduled in 
October 2010.

In his February 2008 VA Form 9 (substantive appeal) the Veteran 
states that not all of the issues that he outlined in his August 
2007 notice of disagreement (NOD) were included in the subsequent 
statement of the case (SOC).  Notably, the matters of service 
connection for left shoulder, left knee, right knee, right hand, 
and upper back disabilities were denied by a July 2002 rating 
decision that became final.  As an August 2007 communication 
would clearly be an untimely notice of disagreement with the July 
2002 rating decision, the RO treated the August 2007 document as 
claims to reopen, and a May 2008 rating decision adjudicated 
those matters.  The Veteran has not filed an NOD with the May 
2008 rating decision, and it has become final.  38 U.S.C.A. 
§ 7105.  Accordingly, the Board has no jurisdiction in those 
additional matters.  


FINDINGS OF FACT

1. At no time during the appeal period are the Veteran's 
residuals of a right tibia stress fracture shown to have resulted 
in impairment exceeding slight knee or ankle disability. 

2. At no time during the appeal period is the Veteran's GERD 
shown to have been manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation 
accompanied by substernal or arm or shoulder pain productive of 
considerable impairment of health; a symptom combination 
productive of severe impairment of health is not shown.  
CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for residuals of a right 
tibia stress fracture is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 
(Code) 5262 (2010).

2. A rating in excess of 10 percent for GERD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.114, Diagnostic Code (Code) 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to their initial 
adjudication.  A May 2006 letter explained the evidence necessary 
to substantiate his claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  It 
also informed the Veteran of rating and effective date criteria.  
He has received the general-type notice described in Vazquez-
Flores, and has had ample opportunity to respond/supplement the 
record.  It is not alleged that notice in this case was less than 
adequate.

The Veteran has not identified any treatment during the appeal 
period for the disabilities at issue (as he was asked to do in 
the May 2006 notice letter).  The RO arranged for a VA 
examination in February 2007.  The examination was adequate.  
While the examiner did not have the Veteran's claims file 
available for review, the claims file does not contain (and the 
Veteran has not identified) any reports of recent treatment for 
the disabilities at issue which would contribute to a more 
complete disability picture; hence, the nonavailability of the 
claims file is not a critical defect.  The examiner elicited the 
Veteran's complaints, and the report includes the findings that 
are necessary for consideration of the applicable rating 
criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA 
must provide an examination that is adequate for rating 
purposes).  The Veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

      General Increased Rating Criteria

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities which are rated according to the specific criteria 
therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence as 
appropriate and the analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

      Residuals of a right tibia stress fracture

Residuals of a tibia stress fracture are rated under Code 5262 
(for tibia and fibula impairment).   Under Code 5262, a 10 
percent rating is warranted for malunion of the tibia and fibula 
with a slight knee or ankle disability.  A 20 percent rating is 
warranted for malunion of the tibia and fibula with a moderate 
knee or ankle disability.  A 30 percent rating is warranted for 
malunion of the tibia and fibula with a marked knee or ankle 
disability.  A 40 percent rating is warranted for nonunion of the 
tibia and fibula with loose motion, requiring a brace.  38 C.F.R. 
§ 4.71a.  

The words "mild," "moderate," and "severe" are not defined 
in the Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence, 
to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  

The Veteran sustained a right tibia stress fracture in service.  
A July 2002 rating  decision granted service connection for 
residuals of the fracture, rated 0 percent.  The instant claim 
for increase was received in April 2006.  

On  February 2007 VA examination the Veteran reported that he 
started having pain in his shin bone in service after he fell on 
it and that a stress fracture was diagnosed.  He reported that he 
has continued to have right leg pain at the site of the fracture, 
especially in cold weather.  There was no weakness but he 
reported occasional stiffness and swelling, and also occasionally 
felt a bump at the site of the fracture, but no redness or 
drainage.  There was no instability, giving way, locking, or 
abnormal motion.  He took Tylenol, as needed, three to four times 
per week (with relief).  He reported that prolonged standing for 
more than 45 minutes, walking more than 150 yards, or going up 
and down the stairs caused flare-ups.  The flare-ups occurred 
once or twice per week, lasted 10 to 20 minutes, and caused 
moderate functional impairment (requiring elevation and staying 
off his feet to relieve the pain).  He did not use crutches, a 
brace, a cane, or corrective shoes.  He worked as a prison guard, 
checking identification.  He reported that he had aching in his 
leg all the time and that walking on his job caused flare-ups.  
He could not run or play football or other sports.  

On examination the Veteran walked with normal gait and posture.  
There was no objective evidence of deformity, angulation, false 
motion, shortening, intrarticular movement, malunion, nonunion, 
loose motion, or false joints.  There was no drainage, edema, 
redness, heat, or painful motion.  There was tenderness to 
palpation 5 inches below the right knee joint.  There were no 
gait or functional limitations on standing and walking and no 
callosities, breakdown, or unusual shoe wear patterns.  There was 
no ankylosis and no limitation of motion of the right knee or 
ligamentous instability.  There was no impact on range of motion 
after repetition.  The examiner commented that he did not believe 
the Veteran's pain complaints to be due to the knee, but the 
stress fracture of the tibia, and that the knee joint had nothing 
to do with the stress fracture.  X-rays of the right tibia were 
interpreted as revealing no acute fracture or dislocation, 
anatomic alignment, and normal overlying soft tissues.  There was 
prominence of the cortex along the medial proximal tibial 
diaphysis and increased density in the medullary space that was 
thought to represent the reported history of the prior fracture.  
The diagnosis was symptomatic stress fracture, right tibia with 
limitation of function due to pain that was moderate with flare-
ups.  

The disability picture presented by the Veteran's residuals of a 
right tibia stress fracture is not shown to have ever (during the 
period for consideration) exceeded one of slight knee or ankle 
disability.  Notably, malunion is not shown (X-rays showed an 
anatomical alignment).  The Veteran has reported pain, 
tenderness, occasional stiffness and swelling, and a bump (and a 
feeling of heat) at the site of the fracture.  He reports that 
his main functional impairments were pain after prolonged 
standing for more than 45 minutes, pain walking more than 150 
yards, and difficulty going up and down the stairs.  As the 
February 2007 VA examination found no weakness, instability, 
giving way, locking, or abnormal motion, no right knee 
involvement, no gait or functional limitations on standing and 
walking and no callosities, breakdown, or unusual shoe wear 
patterns, and no clinical findings suggestive of a moderate ankle 
disability, the manifestations objectively demonstrated do not do 
not reflect impairment exceeding  slight knee or ankle 
disability.  Regarding the Veteran's subjective complaints, he 
has reported he has moderate impairment of function during flare-
ups (which apparently have occurred at work).  Significantly, he 
has not reported any time missed from work due to the stress 
fracture residuals.  As he has also indicated that the flare-ups 
occur only once or twice a week, and last only 10 to 20 minutes, 
conceding (for purposes of this appeal only) that his flare-ups 
are as described, the level of disability shown is not shown to 
have risen to moderate (or approximately moderate) ankle or knee 
disability for any identifiable period of time under 
consideration.  Consequently, a rating in excess of 10 percent 
for residuals of a right tibia stress fracture is not warranted 
at any time during the appeal period.  
      
      GERD

At the outset the Board notes that he has developed a hiatal 
hernia due to his GERD.  The schedule of ratings for the 
digestive system provides that ratings under Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other. A single evaluation will be assigned 
under the diagnostic code that reflects the predominant 
disability picture, with elevation to the next higher evaluation 
where the severity of the overall disability picture 
warrants such elevation (emphasis added).  38 C.F.R. § 4.114.  

There is no specific diagnostic code for GERD; such disability is 
rated by analogy to the diagnostic criteria for rating hiatal 
hernia (Code 7346).  38 C.F.R. §§ 4.20,  4.114.  Notably in the 
rating of the Veteran's GERD no symptoms have been excluded from 
consideration on the basis that they are attributed to hiatal 
hernia.  

Under Code 7346, a 10 percent rating is warranted when there are 
2 or more of the symptoms in the criteria for a 30 percent 
rating, of lesser severity than the symptoms warranting a 30 
percent rating.  A 30 percent rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal arm or 
shoulder pain, productive of considerable impairment of health.  
A 60 percent rating requires symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114.  

GERD was diagnosed in service.  A July 2002 rating decision 
granted service connection for such disease, rated 0 percent.  
The instant claim for increase was received in April 2006.  

As was noted, the Veteran has not identified providers of any 
treatment for his GERD during the period of time under 
consideration.  

On February 2007 VA examination (scheduled in connection with the 
instant claim) the Veteran reported that he continued to have 
reflux all the time but had no problems with dysphagia.  He 
reported intermittent epigastric pain depending on what he ate.  
There was no hematemesis or melena, but the Veteran experienced 
reflux, regurgitation, and occasional nausea.  He was "not 
really taking any medication," but took an occasional Nexium 
with good relief.  He reported reflux almost all the time and 
that he could not lie down (and had to sit up) or he would 
experience regurgitation.  He had no problem swallowing.  The 
diagnosis was symptomatic GERD. 

The medical evidence of record does not show or suggest (and the 
Veteran does not allege) that his GERD has been manifested by 
dysphagia, pyrosis, or substernal arm or shoulder pain.  His 
self-reported symptoms fall squarely within the criteria for the 
10 percent rating assigned (i.e., two or more of the symptoms for 
a 30 percent rating, of less severity).  Furthermore, the 
evidence does not suggest that Veteran's GERD has resulted in 
considerable impairment of health; he describes mild symptoms 
reporting reflux "all the time", but requiring only infrequent 
medication (which provided good relief).  He avoids regurgitation 
by sitting up.  The disability has not required visits to a 
treatment provider, and the Veteran's complaints of epigastric 
pain are (by his report) controlled by diet/triggered by dietary 
indiscretion.  Consequently, the criteria for the next higher, 30 
percent, rating are not met (or approximated).  There is no 
indication in the clinical data of symptoms associated with an 
even higher (60 percent) rating (vomiting, material weight loss, 
hematemesis, or melena with moderate anemia).  It is not alleged 
that he suffers such symptoms.  Consequently, a schedular rating 
in excess of 10 percent for GERD is not warranted.

The Board has also considered whether referral for extraschedular 
consideration is warranted.  There is no evidence or allegation 
in the record of symptoms of and/or impairment due to the GERD or 
residuals of a tibia stress fracture that are not encompassed by 
the ratings assigned.  Functional impairment due to the residuals 
of the tibia fracture and the Veteran's primary GERD symptoms 
(epigastric distress and reflux) is fully encompassed by the 
schedular rating criteria for the ratings assigned; therefore, 
those s criteria are not inadequate.  Accordingly, referral for 
extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran 
works as a prison guard, and has not alleged unemployability due 
to GERD and/or residuals of a right tibia stress fracture.  The 
matter of entitlement to a total rating based on individual 
unemployability is not raised by the record.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A rating in excess of 10 percent for residuals of a right tibia 
stress fracture is denied.  

A rating in excess of 10 percent for GERD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


